DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 20 SEP 2022.  The amendment has been entered.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 MAR 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 requires in the second process, the first purge gas is additionally supplied.  This directly contradicts a limitation in Claim 1 wherein in the second process, the first purge gas is not supplied.  This renders the intended scope of Claim 7 unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 as presented requires that in the second process, the first purge gas is not supplied.  Claim 7 then requires that in the second process, the first purge gas is additionally supplied.  Claim 7 therefore fails to include all the limitations of Claim 1, as a gas cannot be both not supplied and additionally supplied as the claims are currently presented.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
For the purposes of applying art, Examiner will consider processes which apply a specific purge gas to the chamber after supplying a metal-containing gas to said chamber as reading on Claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato ‘611 (U.S. PGPub 2015/0187611) in view of Chiang ‘786 (U.S. PGPub 2002/0144786).
Claim 1 – Sato ‘611 teaches a film-forming method for forming a metal nitride film (PG 0059, titanium nitride) on a substrate (PG 0062), the method comprising:
forming the metal nitride film on the substrate by repeating a cycle a predetermined number of times (Figure 4A and 5A, PG 0064, PG 0096-0097), the cycle including:
a first process of supplying a metal-containing gas into a process container configured to accommodate the substrate therein (PG 0067, titanium tetrachloride);
a second process of performing a first purge (PG 0072, inert gas; PG 0077, a list of inert gases is disclosed with express teaching of combinations thereof [“in addition to nitrogen gas]);
a third process of supplying a nitrogen-containing gas into the process container (PG 0079, activated ammonia); and
a fourth process of performing a second purge (PG 0089 in view of PG 0075, the purge process in this section comprises alternated performance of vacuum suction and purge gas supply steps),
wherein the fourth process includes:
a first step of supplying a first purge gas (PG 0089 in view of PG 0075, there is a step of supplying purge gas and a step of vacuum suction; the step of supplying purge gas corresponds to this first step); and
a second step of not supplying the first purge gas (PG 0089 in view of PG 0075; there is a step of supplying purge gas and a step of performing vacuum suction; the step of vacuum suction corresponds to this second step; purge gas is not being supplied during vacuum suction, so the flow rate of purge gas in the first step is zero),
wherein, in the fourth process, the second step is performed after the first step (PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.    Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to choose to perform the first step before the second step.);
wherein, in the second process, the first purge gas is not supplied (PG 0075; if the vacuum suction and the purge gas supply are performed alternately, there is a period of time in this process step where the first purge gas is not supplied [because there is a period of time where no purge gases are being supplied]; alternatively, PG 0087 discloses that the first and second showerhead purge processes may be configured to be similar in preferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  PG 0077 discloses multiple distinct purge gases known to be suitable for the process; it is held as prima facie obvious to select different purge gases for the second and fourth processes.  Since the first purge gas is defined in the fourth process, if different inert gases are used in the second and fourth processes, the first purge gas will not be supplied in the second process since it is a different purge gas.); and
wherein the metal nitride film is a TiN film (PG 0059).
Sato ‘611 does not expressly teach or suggest a first purge gas flow rate that is equal or larger than a flow rate of the metal-containing gas of the first process.  PG 0075 and 0076 of Sato ‘611 teach that the flow rate of the inert or purge gas is result-effective with regards to controlling the amount of process gas remaining in the chamber.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a purge gas flow rate sufficient to provide a desired degree of purging in the reaction chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Sato ‘611 does not expressly teach or suggest a constant supply of a second purge gas into the process container throughout all of the first through fourth processes, nor does it teach that the second purge gas is configured to both carry reaction gases and purge the process container in the first and third processes.  Sato ‘611 also does not expressly teach or suggest that the order of the supplying and non-supplying of the purge gas is determined based on a thickness and a resistivity of the metal nitride film.  Sato ‘611 discloses the use of a substrate support (PG 0062) that is disposed within the process chamber (PG 0062, Figure 1 element 210 is the substrate support unit disposed within processing chamber 201).  The substrate support unit advantageously comprises a heater to improve the quality of the film deposited on the substrate (PG 0035).  Chiang ‘786 is drawn to methods and apparatuses for substrate temperature control in an ALD reactor (e.g. PG 0026).  Chiang ‘786 disposes an electrostatic chuck within a process chamber to support the substrate during deposition (PG 0070).  The electrostatic chuck comprises both a resistive heater (PG 0086) and cooling channels (PG 0086) for circulating a cooling fluid through the chuck.  PG 0166 discloses that control of the temperature of the substrate affects the film quality by controlling the uniform chemisorption of precursors, with elevated or depressed temperatures both impacting the quality of deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to use the electrostatic chuck of Chiang ‘786 to perform its deposition process, as Sato ‘611 wants to perform thermally regulated alternating deposition processes to control the quality of the deposited film and Chiang ‘786 teaches a device suitable for use in thermally regulated alternating deposition processes which allows for both heating and cooling to control the temperature of the substrate and the quality of the film deposited thereon.  Chiang ‘786 teaches that the cooling fluid may be a backside gas (PG 0168) and is usually chosen from the gases already present in the deposition chamber to prevent contamination of the deposited film.  Chiang ‘786 further teaches that the gas leaks into the processing chamber (PG 0169) and may be deliberately introduced in a fashion that allows it to serve as an edge purge gas by preventing process gases from reaching the backside of the substrate and depositing thereon (PG 0175).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have provided the cooling gas continuously as an edge purge gas in the process of Sato ‘611 / Chiang ‘786, as the cooling gas both serves to control the temperature of the substrate which enhances the quality of the deposited film and serves as a purge gas to prevent backside deposition on the substrate.
Once the continuous flow of a second purge gas is rendered obvious by Chiang ‘786, Sato ‘611 teaches that the inert purge gas may be desirably supplied with either the processing (metal-containing) gas or the reactive (nitrogen-containing) gas (Sato ‘611 PG 0128).  Inclusion of the inert gas with these gases desirably improves surface uniformity of the wafer (Sato ‘611 PG 0128).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 / Chiang ‘786 to include the purge gas with the processing (metal-containing) and reactive (nitrogen-containing) gases as suggested by Sato ‘611, as its inclusion advantageously improves the surface uniformity of the deposited film in Sato ‘611.
Regarding the order of the sub-steps of the second purge, it is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.
Claim 6 – Sato ‘611 / Chiang ‘786 renders obvious the film-forming method of claim 1, wherein the first purge gas and the second purge gas are supplied from different gas supply lines, respectively (Chiang ‘786 at e.g. Figure 3 and Figure 6 and PG 0079 and 0086; the gas supply line for the process chamber is disclosed independently of the gas supply line for the electrostatic chuck).
Claim 7 – Sato ‘611 / Chiang ‘786 renders obvious the film-forming method of claim 1, wherein, in the second process, the first purge gas having a third flow rate is additionally supplied (Sato ‘611 PG 0077, the purge gas is provided with a flow rate).  Sato ‘611 / Chiang ‘786 does not expressly teach or suggest a third purge gas flow rate that is equal or larger than a flow rate of the metal-containing gas of the first process.  PG 0075 and 0076 of Sato ‘611 teach that the flow rate of the inert or purge gas is result-effective with regards to controlling the amount of process gas remaining in the chamber.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a purge gas flow rate sufficient to provide a desired degree of purging in the reaction chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Selection of the same purge gas for both the second and fourth processes is held as prima facie obvious in the presence of disclosed suitable materials.
Claim 9 – Sato ‘611 / Chiang ‘786 renders obvious the film-forming method of claim 1, wherein the metal-containing gas is TiCl4 gas, and the nitrogen-containing gas is NH3 gas (Sato ‘611 PG 0059). 

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 SEP 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of Claims 1, 6, 7, and 9 have been withdrawn.  The other claims subject to this rejection have been canceled and the rejection is necessarily moot with regards to the canceled claims.
Applicant argues (Pages 5-6), and Examiner agrees, that the amendment to Claim 1 overcomes the previous rejection of the claims under 35 U.S.C. 112.
The remainder of Applicant's arguments filed 20 SEP 2022 have been fully considered but they are not persuasive.
At the outset, Examiner notes that in view of the amendment to Claim 1, Taki ‘827 is no longer required to properly reject the claims.  Taki ‘827 was cited for an inter-relation between thickness and resistivity of deposited films; this subject matter has been removed from the claims by amendment.
Applicant argues (Pages 6-13) that Claim 1 as amended overcomes the references of record because the claimed sequence of steps allows the formation of a thin, low-resistance metal nitride film that is not contemplated by the cited references.  Examiner respectfully disagrees, noting that the discussion of advantages at Pages 12-13 does not appear commensurate in scope with the claims.  The underlying data for the comparison as presented in the specification deals solely with titanium nitride films at specific process conditions; Claim 1 makes no reference to process conditions.  There is not sufficient evidence in the specification to extrapolate the argued unexpected results from the limited example data provided by Applicant to the breadth of the claims as amended.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.
Applicant argues (Page 13) that the provided data renders the selection of a particular sequence of steps to be non-obvious and therefore distinguishes over Sato ‘611.  Examiner respectfully disagrees for the reasons presented above.
Applicant argues (Page 13) that Sato ‘611 does not teach a process where a second purge gas is supplied while a first purge gas is not supplied.  Examiner notes that in one interpretation of the second process, the showerhead purge gas is alternately supplied and not supplied while an external edge gas is continually supplied.  The periods of time in the second process where the showerhead purge gas is not supplied reads on Claim 1 as amended.  Further, Examiner notes an alternative interpretation of Sato ‘611 (described in the rejection of Claim 1) where if different purge gases are selected for the second and fourth processes, the first purge gas (being defined in the fourth process) will not be flowed at any point in the second process and therefore Sato ‘611 is commensurate with the claims limitations.
Applicant argues (Page 14) that the other cited references do not address the alleged deficiencies of Sato ‘611.  Examiner maintains that the alleged deficiencies are properly addressed by Sato ‘611 as discussed above, and therefore the other remaining cited reference is not required to address them further.
Applicant does not provide separate reasons for patentability as regards the dependent claims.  Examiner maintains the propriety of the rejection of the dependent claims in the absence of features which distinguish over the art of record and in the absence of identified allowable subject matter in Claim 1.
Applicant argues that as Claim 1 is in condition for allowance, Claim 11 which contains the allowable features of Claim 1 should be rejoined and allowed.  As Claim 1 is not in condition for allowance at this time for the reasons cited above, any discussion of rejoinder is presently moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712